Citation Nr: 0739952	
Decision Date: 12/19/07    Archive Date: 12/26/07

DOCKET NO.  06-14 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to an effective date prior to October 22, 
2003, for the grant of a 10 percent rating for patellofemoral 
syndrome of the right knee.  

2.  Entitlement to an effective date prior to October 22, 
2003, for the grant of a 10 percent rating for patellofemoral 
syndrome of the left knee.  


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel




INTRODUCTION

The veteran had active military service from November 9, 1983 
to December 14, 1983, and from August 1988 to November 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2005 rating decision of the 
Manchester, New Hampshire, Regional Office (RO) of the 
Department of Veterans Affairs (VA) that assigned separate 
10 percent ratings for right and left patellofemoral 
syndrome.  (Prior to this rating decision, the veteran's 
disability was characterized as "bilateral patellar mal-
alignment syndrome" and was rated 10 percent disabling, 
pursuant to Diagnostic Code 5010).  


FINDINGS OF FACT

1.  The veteran's claim for an increased rating for his 
bilateral patellofemoral syndrome was received by the RO on 
October 22, 2003.  

2.  There is no medical evidence showing that the veteran's 
bilateral patellofemoral syndrome met the criteria for 
separate ratings during the one year prior to 
October 22, 2003.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to October 22, 
2003, for the grant of a 10 percent rating for patellofemoral 
syndrome of the right knee have not been met.  38 U.S.C.A. § 
5110 (West 2002); 38 C.F.R. § 3.400 (2007).  

2.  The criteria for an effective date prior to October 22, 
2003, for the grant of a 10 percent rating for patellofemoral 
syndrome of the left knee have not been met.  38 U.S.C.A. § 
5110 (West 2002); 38 C.F.R. § 3.400 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
VA will attempt to obtain; and a general notification that 
the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In this case, in a February 2004 letter, issued in 
conjunction with the veteran's claim for an increased rating 
for his service-connected bilateral patellofemoral syndrome, 
the RO provided notice to the veteran regarding what 
information and evidence is needed to establish entitlement 
to a higher rating, what information and evidence must be 
submitted by the veteran, what information and evidence will 
be obtained by VA, and the need for the veteran to advise VA 
of or submit any further evidence that pertained to the 
claim.  Subsequent to these notices, the veteran's claim for 
an increased rating was substantiated and an effective date 
was assigned.  Thus, the section 5103(a) notice has served 
its purpose.  See Dingess, supra.  The veteran's notice of 
disagreement triggered the requirements in 38 C.F.R. § 19.26 
to issue a Statement of the Case, and such was accomplished.  
Notice consistent with the provisions of Dingess was provided 
to the veteran in March 2006.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that has 
been associated with the claims file includes the veteran's 
service treatment records and VA examination reports.  At his 
May 2005 VA examination, it was noted that the veteran had 
not received, and was not currently receiving, any treatment 
for his service-connected knee disabilities.  He just 
reported that they had worsened.  Additionally, the veteran 
provided personal testimony pertaining to the claim for an 
earlier effective date at a hearing before the a Decision 
Review Officer at the RO in August 2005, as well as at a 
videoconference hearing before the undersigned in November 
2006.  

The veteran has been accorded the opportunity to present 
evidence and argument, and has done so.  He has not indicated 
the existence of any other evidence that might be relevant to 
his appeal.  The Board concludes that all relevant data has 
been obtained for determining the merits of the veteran's 
appeal and that no reasonable possibility exists that any 
further assistance would aid him in substantiating his 
appeal.  See 38 U.S.C.A. § 5103A West 2002); Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001); 38 C.F.R. § 3.159(c) 
(2007).  There is no additional notice that should be 
provided and there has been a complete review of all the 
evidence without prejudice to the veteran.  Any error in the 
sequence of events or content of the notice is not shown to 
have affected the essential fairness of the adjudication or 
to cause injury to the claimant.  See Sanders, supra.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Conway, 
supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).  



Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  

The veteran served on active duty from November 9, 1983 to 
December 14, 1983 and from August 1988 to November 1994.  On 
January 10, 1996, he filed a claim for service connection 
various disabilities, including a bilateral knee disability.  
In a February 1996 rating decision, the RO denied service 
connection for a bilateral knee disability and the veteran 
appealed.  Subsequently, in an October 1997 rating decision, 
service connection for bilateral patellar mal-alignment 
syndrome was granted, and a 10 percent rating was assigned, 
effective January 10, 1996.  He did not appeal this 
determination and the October 1997 rating decision became 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1103 (2007).  

The effective date of an evaluation and award of compensation 
based on an original claim will be the day following 
separation from active service or date entitlement arose if 
the claim is received within one year after separation from 
service; otherwise, the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a) (West 2002); 38 C.F.R. § 3.400 (2007).  The 
effective date for an award of increased compensation shall 
be the earliest date as of which it is factually 
ascertainable that an increase in disability occurred, if 
application is received within one year from such date; 
otherwise, the effective date will be the date of VA receipt 
of the claim for increase, or date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a), (b)(2) (West 
2002); 38 C.F.R. § 3.400(o) (2007); Hazan v. Gober, 10 Vet. 
App. 511 (1997); Harper v. Brown, 10 Vet. App. 125 (1997).  

The provisions of 38 U.S.C.A. § 5110 refer to the date an 
"application" is received.  While the term "application" is 
not defined in the statute, the regulations use the terms 
"claim" and "application" interchangeably and they are 
defined broadly to include "a formal or informal 
communication in writing requesting a determination of 
entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p) (2007); Servello v. Derwinski, 
3 Vet. App. 196, 198 (1992).  Any communication or action, 
indicating an intent to apply for one or more benefits under 
the laws administered by the Department of Veterans Affairs, 
from a claimant or his duly authorized representative may be 
considered an informal claim.  Such claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the claimant, it will 
be considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155 (2007).  Under some circumstances, 
the date of outpatient or hospital treatment or date of 
admission to VA or uniformed services hospital will be 
accepted as the date of receipt of an informal claim.  
38 C.F.R. § 3.157(b)(1) (2007).

The Court has held that 38 U.S.C.A. § 5110(b)(2) specifically 
links any effective date earlier than the date of application 
to:  (1) evidence that an increase in disability had 
occurred; AND (2) to the receipt of an application within one 
year after that increase in disability.  The application 
referred to must be an application on the basis of which the 
increased rating was awarded, because there would be no 
reason to adjudicate the question of the effective date prior 
to the award of a rating increase, just as there would be no 
reason to assign a disability rating on a disability-
compensation claim until service connection had been awarded.  
Accordingly, 38 U.S.C.A. § 5110(b)(2) allows a claimant to be 
awarded an effective date up to one year prior to the filing 
of an application for an increase, if an increase to the next 
disability level is ascertainable, and if a claim is received 
within one year thereafter.  VA must review all the evidence 
of record, not just evidence not previously considered.  The 
Court noted that 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. 
§ 3.400(o)(2) are applicable only where the increase precedes 
the claim for increase, provided also that the claim for 
increase is received within one year after the increase.  The 
Court further stated that the phrase "otherwise, the 
effective date shall be the date of receipt of the claim" 
provides the applicable effective date when a factually-
ascertainable increase occurred more than one year prior to 
receipt of the claim for increase.  Hazan v. Gober, 10 Vet. 
App. 511 (1997).  

The veteran filed a claim for an increased rating for his 
service-connected bilateral knee disabilities that was 
received by the RO on October 22, 2003.  This is the 
effective date that was assigned by the RO in the August 2005 
rating decision that assigned separate 10 percent ratings for 
each of the veteran's knees after he was provided a VA 
examination in March 2004, which showed that his knee 
disabilities had worsened.  Under the facts presented here, 
it is the earliest effective that may be assigned.  There is 
no document in the file dated prior to that time that may be 
construed as an earlier claim for that benefit.  Moreover, 
there are no treatment records dated within one year of that 
date that may be construed as an informal claim, and as noted 
above, the veteran specifically stated at his May 2005 VA 
examination that he did not receive any treatment for the 
disabilities.  

The veteran has asserted that the effective date should be 
back in 1996, the time that he initially filed his claim for 
service connection for his bilateral knee disabilities.  
However, as outlined above, there is no basis in the record 
for allowing his claim under the effective date laws and 
regulations.  The Board points out that, in essence, the 
veteran had received one 10 percent rating from his original 
date of claim until the date he filed his claim for increased 
rating, which resulted in separate 10 percent ratings.  There 
is no factual basis in this appeal upon which to grant an 
earlier effective date for the separate and additional 10 
percent rating that was assigned in accordance with his claim 
for an increased rating. 

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).  


ORDER

An effective date prior to October 22, 2003, for the grant of 
a 10 percent rating for patellofemoral syndrome of the right 
knee, is denied.  

An effective date prior to October 22, 2003, for the grant of 
a 10 percent rating for patellofemoral syndrome of the left 
knee, is denied.  



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


